In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Garvey, J.), dated. January 13, 2009, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment dismissing the complaint is denied.
Contrary to the determination of the Supreme Court, the defendants failed to sustain their initial burden of establishing their prima facie entitlement to judgment as matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, their motion for summary judgment dismissing the complaint should have been denied, and we need not consider whether the plaintiffs opposition papers were sufficient to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Negassi v Royle, 65 AD3d 1311, 1312 [2009]). Mastro, J.P., Dickerson, Roman and Sgroi, JJ., concur.